Citation Nr: 1708616	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of C-7 vertebra.

2.  Entitlement to a disability rating in excess of 20 percent for low back strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to January 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, that continued a 20 percent rating for cervical spine disability, continued a 20 percent rating for lumbar spine disability, and denied service connection for bipolar disorder and borderline personality disorder.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  Jurisdiction over the Veteran's claims file is with the Baltimore, Maryland VARO.

The Board notes that in a September 2009 rating decision, the RO granted service connection for bipolar disorder with depression.  The Veteran subsequently withdrew her appeal as to the issue of service connection for a personality disorder, which was then dismissed by the Board in January 2012.  In that decision, the Board remanded the increased rating issues.  

In a January 2016 rating decision, service connection for impairment/radiculopathy of the lower radicular nerve group, right upper extremity, was granted with an evaluation of 40 percent effective April 25, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

With regard to the claims for increased ratings for cervical and lumbar spine disabilities, the Veteran was last examined by VA in April 2013, in compliance with the Board's remand directives.  However, range of motion studies were not provided in active/passive motions or on weight-bearing, although the examination reports reflected that there was pain on motion.  The United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

The Board notes that the issue of a TDIU may be impacted by the development requested above, to include whether the Veteran met the schedular criteria from the point when she asserts that she was no longer employable, in 2009; thus the increased rating issues should be resolved prior to a determination on a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected cervical and lumbar spine disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for cervical and lumbar spine disabilities.  The DBQ(s) should be filled out completely as relevant.

The examiner should specifically test the range of motion for the cervical and lumbar spine areas in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected low back disability and for the cervical spine disability (along with her service-connected impairment/radiculopathy of the lower radicular nerve group, right upper extremity) which may affect her ability to function and perform tasks in various occupational situations.   

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

